Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Action Is Final, Necessitated by Amendment
Applicants' response to the Non-Final Office Action mailed 08 February 2021, has been entered and the Remarks therein, filed 03 August 2021, are fully considered here.
This action is a Final Office Action, based on new grounds under 35 U.S.C. §103 over van de Lustgraaf in view of Flowers, Meikle et al., and Stimac et al., necessitated by Applicants’ amendment received 03 August 2021, specifically, amended claim 1. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
It is noted that a reference has been added for evidentiary purposes in the Response to Arguments section. 
 
Status of Claims
Claims 1, 5-7 and 11-13 are pending.
	Claims 1, 5-7 and 11-13 are rejected.
	Claim 7 is objected to.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application is a 371 of PCT/GB2016/052455, 08/08/2016.  Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. §119 (a)-(d). The certified copy of UNITED KINGDOM 1513981.9, 08/07/2015, was filed on 05 February 2018.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09 March 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 7 is objected to because of the following informalities:
Claim 7 recites: “…, wherein the house dust mite is one or more selected from the following species: Dermatophagoides pteronyssinus Dermatophagoides farinae, Dermatophagoides microceras and Dermatophagoides siboney, Euroglyphus maynei or combinations thereof”, which should read: “…, wherein the house dust mite is one or more selected from the following species: Dermatophagoides pteronyssinus, Dermatophagoides farinae, Dermatophagoides microceras, Dermatophagoides siboney, and Euroglyphus maynei or combinations thereof.”


Claim Rejections - 35 U.S.C. § 112
	The rejection of Claims 1-12 and 14 under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the scope of enablement requirement, in the Non-Final Office Action mailed 08 February 2021, is withdrawn in view of Applicants' amendment received 03 August 2021, in which claim 1 was amended.

Claim Rejections - 35 U.S.C. § 103
The rejection of Claims 1, 5-8, and 13 under 35 U.S.C. §103 as being unpatentable over van de Lustgraaf in view of Flowers, in the Non-Final Office Action mailed 08 February 2021, is withdrawn in view of Applicants' amendment received 08 August 2021.
The rejection of Claims 11 and 12 under 35 U.S.C. §103 as being unpatentable over van de Lustgraaf in view of Flowers, as applied to claims 1, 5-8, and 13 above, and further in view of Lekimme et al., and Li et al., in the Non-Final Office Action mailed 08 February 2021, is withdrawn in view of Applicants' amendment received 08 August 2021.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7 and 13 are rejected under 35 U.S.C. §103 as being unpatentable over van de Lustgraaf ((1978) Oecologia 33: 351-359) in view of Flowers ((2013) Hidden Dangers of Dust Mites. Datasheet [online], pg. 1), Meikle et al. (U.S. Patent Application Publication No. 2009/0060880 A1), and Stimac et al. (International Patent Application Publication No. WO 95/25430).
[van de Lustgraaf and Flowers cited in the Non-Final Office Action mailed 08 February 2021.]

van de Lustgraaf addresses some of the limitations of claim 1, and the limitations of claims 5, 6, 7 and 13.
Regarding claims 1, 6 and 7, van de Lustgraaf shows that the fungus Aspergillus penicilloides suppressed the population growth of the house dust mite Dermatophagoides pteronyssinus (pg. 351, Summary, para. 1). D. pteronyssinus mite growth was negatively affected by the preincubation with A. penicilloides at 71% humidity (pg. 354, last para. and pg. 356, Fig. 2 [Claim 1] [A method of treating or Dermatophagoides, D. pteronyssinus]).
Heavy inoculation followed by abundant hyphal growth can inhibit mite development, especially with the fungus Eurotium repens (E. repens) (pg. 358, para. 4). The observed abundant growth of A. penicilloides at 75% and 80% RH hindered the population development of the mites (pg. 358, para. 2 [Claim 1] [said fungal acaricidal infectious agent is capable of transmissible infection by replication and amplification of the agent in or on said house dust mite]).
Regarding claim 5, at 75% relative humidity (RH) A. penicilloides and Eurotium repens (E. repens) formed a thin mycelium on the medium particles (pg. 357, lines 2-4). Table 4 shows that several different species of fungi had a negative effect on the growth of mites (especially, E. repens), the experiment having started with 25 mites. The fungus Eurotium repens yielded a mean count of 5 mites after 8 weeks (pg. 357, Table 4).
Regarding claim 13, two Dermatophagoides pteronyssinus (Trouessart 1897) rearings of 7 and 14 months respectively, and a 27 month house-dust rearing of D. pteronyssinus and Euroglyphus maynei (Cooreman 1950) were examined (pg. 352, Materials and Methods, para. 1). House-dust samples of D. pteronyssinus and E. maynei were freshly collected. After 27 months of incubation only dead mites were found (pg. 353, para. 1). Diaspores from the fungus A. penicilloides were isolated from D. pteronyssinus and E. maynei mites raised for 27 months (pg. 353, Table 1).

It is noted that claim 1 recites: “…wherein said fungal acaricidal infectious agent is capable of transmissible infection by replication and amplification in or on said house dust mite and is thus both structurally and functionally distinct from chemical and bacterial acaricidal agents that are incapable of infection and replication in or on said house dust mite,…”
For the purpose of examination, the ‘wherein’ clause will be interpreted to describe an inherent property of the fungal acaricidal infectious agent recited in claim 1 (i.e., those that are distinct from chemical and bacterial acaricidal agents incapable of infection and replication). That is, a fungal acaricidal infectious agent cited in the prior art that is not a chemical agent nor Bacillus thuringiensis or Bacillus sphaericus (or variants thereof), will be considered to exhibit the property recited in the ‘wherein’ clause above. 

van de Lustgraaf does not specifically show: 1) the fungal acaricidal infectious agent is applied to fabrics, bedding, upholstered materials, padded furnishings, soft toys, carpets, curtains, filling materials, clothing, soft furnishings or combinations thereof [Claim 1].

van de Lustgraaf further shows that twenty mites (D. pteronyssinus) were inoculated into flasks each containing 0.005 to 0.01g mattress dust. Prior to the inoculation of mites, 24 flasks were incubated at 75% relative humidity (RH) for 0, 8, 16 A. penicilloides (pg. 352, para. 7 [Claim 1] [the fungal acaricidal infectious agent is applied to bedding]).

Flowers provides motivation for developing an effective method of treating or preventing a house dust mite infestation, and for applying the fungal acaricidal infectious agent to bedding, by way of addressing the limitations of claim 1.
Flowers teaches that dust mites can cause big trouble for people who suffer from asthma and allergic reactions. The mites (“bugs”) are microscopic and share living quarters with humans and animals, feeding on the invisible flakes of dead skin that are shed every day. If a dust mite infestation is not treated properly, it can lead to wheezing, asthma attacks, and other health problems. In addition, the microscopic particles of waste that they produce can cause severe allergic reactions in people. During a life cycle of just a few weeks, each dust mite can produce up to two thousand of these particles (pg. 1, para. 1, 3 and 4). Mattresses and bedding materials are the most popular places for dust mites to congregate (pg. 2, para. 3).

Meikle et al. and Stimac et al. provide motivation for treating or preventing a house dust mite infestation by applying a fungal acaricidal infectious agent at a site of a house dust mite infestation or at a site proximal thereto, or at a site at risk of such infestation, whereby the fungal acaricidal infectious agent is capable of transmissible infection by replication and amplification of the said agent, by way of addressing the limitations of claim 1.
Varroa destructor, an ecto-parasite of the honey bee, and to Beauveria bassiana strain. The invention also relates to methods of treating arachnids, especially Varroa destructor, using a formulation having a Beauveria bassiana and a carrier (pg. 1, para. [0002]). The described invention provides an entomopathogenic fungus which is virulent to Varroa mites (pg. 1, para. [0010] [nexus to van de Lustgraaf] [treating a mite infestation with a fungal acaricidal agent]). Like most entomopathogenic fungi, Beauveria bassiana initiates infection by a germinating spore (conidium) attaching to and subsequently penetrating the cuticle of the arachnid or insect host. Beauveria bassiana attaches very securely to the cuticle of the targeted arachnid or insect pest. As the fungus penetrates the target pest cuticle, the invasive hyphae begin to enter the host tissues and ramify through the hemocoel. Hyphal bodies or segments of the hyphae distribute throughout the hemocoel, filling the dying arachnid or insect with mycelium. Emergence hyphae grow out through the insect's integument and produce spores on the external surface of the host. These spores, or conidia, are dispersed and capable of infecting new host arachnid or insect pests. The term entomopathogenic fungus means a fungus capable of killing an arachnid or an insect. (pg. 3, para. [0038] thru [0039]).

That is, Meikle et al. teaches that a fungal acaricidal infectious agent (i.e., B. bassiana) can be used to treat a mite infection (i.e., Varroa destructor) via the replication and amplification of the agent in or on the mite. Meikle et al. provides a description of this type of mode of action (i.e., production of hyphae by said fungal Aspergillus penicilloides and Eurotium repens, shown by van de Lustgraaf. 

Regarding claim 1, Stimac et al. shows the use of highly virulent Beauveria bassiana isolates to control certain pests, including cockroaches, carpenter ants, fire ants, and pharaoh ants (pg. 6, lines 1-4). Like most entomogenous fungi, Beauveria bassiana initiates infection by a germinating spore (conidium) attaching to and subsequently penetrating the cuticle of the insect host. Advantageously, and unexpectedly, the claimed Beauveria bassiana isolates attach very securely to the cuticle of cockroaches and ants and are typically not removed by the insect's grooming activities. As the fungus penetrates the insect's cuticle, the invasive hyphae begin to enter the host's tissues and ramify through the hemocoel. Hyphal bodies or segments of the hyphae distribute throughout the hemocoel, filling the dying insect with mycelia. Emergence hyphae grow out through the insect's integument and produce spores on the external surface of the host. These spores, or conidia, are dispersed and capable of infecting new host insects. B. bassiana spores can be dispersed within the nest by the activities of the pests (pg. 9, lines 4-16 [nexus to van de Lustgraaf] [fungal agent treats a mite infection by replication and amplification of the agent in or on the mite]).

That is, Stimac et al. teaches that a fungal acaricidal infectious agent (i.e., B. bassiana) can be used to also treat infections caused by non-mite insects (i.e., cockroaches and ants) via the replication and amplification of the agent in or on the insect. Stimac et al. provides a description of this type of mode of action (i.e., production Aspergillus penicilloides and Eurotium repens, shown by van de Lustgraaf. 

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of treating a house dust mite (HDM) infestation, comprising applying a fungal acaricidal infectious agent at a site of a(n) HDM infestation, as shown by van de Lustgraaf, by applying a fungal acaricidal infectious agent to fabrics, bedding, and other soft furnishings, as listed in the Markush group of claim 1 [Claim 1], with a reasonable expectation of success, because van de Lustgraaf shows that the fungus Aspergillus penicilloides is capable of infecting the house dust mite Dermatophagoides pteronyssinus in the presence of dust collected from mattress fabric as a growth substrate (pg. 352, para. 7). van de Lustgraaf also shows that heavy inoculation of the fungus Eurotium repens (E. repens) can inhibit mite development by abundant hyphal growth (pg. 358, para. 4). Data show the number of D. pteronyssinus in mattress dust after 8 weeks of incubation with and without preincubation with Aspergillus penicilloides (pg. 356, Fig. 4 legend). Therefore, it would have been obvious to have applied the fungal acaricide(s) directly to fabrics, bedding, and other soft furnishings, because mattress (bedding) contains dust, which is a growth substrate for HDMs, as shown by van de Lustgraaf (MPEP 2143 (I)(A,G)).
One of ordinary skill in the art would have been motivated to have made that modification, because Flowers teaches that HDM infestations cause severe respiratory problems, such as asthma, as well as allergic reactions, and that mattresses and 
It would have been further obvious to have expected that a fungal acaricidal infectious agent (e.g., A. penicilloides, E. repens, and B. bassiana) would have successfully treated a house dust mite (HDM) infestation or any infestation caused by some type of insect, tick or mite, via the replication and amplification of said agent [Claim 1], with a reasonable expectation of success, because Meikle et al. and Stimac et al. show that pest infestations caused by mites or insects can be treated with a fungal acaricidal infectious agent due to the agent’s inherent biophysiological characteristic of propagating by producing hyphae. Therefore, it would have been obvious to one of ordinary skill in the art to have expected, even in view of van de Lustgraaf’s seemingly conflicting findings (i.e., that fungi could provide food for house dust mites, but also at a particular inoculation level reduce the growth of house dust mite populations), that fungal acaricidal infectious agents, at the appropriate application dosage, can be used to treat a(n) HDM infestation via its replication and amplification in or on said mite, with a reasonably predictable expectation of success. In addition, van de Lustgraaf also acknowledges that the abundant growth of hyphae on a(n) HDM population reduces said population (MPEP 2143 (I)(A,D,G)).
prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claims 11 and 12 are rejected under 35 U.S.C. §103 as being unpatentable over van de Lustgraaf in view of Flowers, Meikle et al., and Stimac et al. as applied to claims 1, 5-7 and 13 above, and further in view of Lekimme et al. (2006) ((2006) Veterin. Parasit. 139: 196-202), and Li et al. ((2010) Biocontrol Sci. Technol. 20(2): 117-136).
[Lekimme et al. (2006) and Li et al. cited in the Non-Final Office Action mailed 08 February 2021.]

van de Lustgraaf in view of Flowers, Meikle et al., and Stimac et al. as applied to claims 1, 5-7 and 13 above, do not show: 1) the fungal acaricidal infectious agent is of the genus Beauveria, Microspora, or combinations thereof [Claim 11]; and 2) the fungal acaricidal infectious agent of the species Beauveria bassiana, Beauveria brongniartii or combinations thereof [Claim 12].

Lekimme et al. (2006) addresses the limitations of claims 11 and 12. 
Lekimme et al. (2006) shows the evaluation of the fungal strain Beauveria bassiana for its in vitro entomopathogenic activity against the parasitic mite Psoroptes ovis (pg. 196, Abstract). Some non-specialist entomopathogenic fungi can infest a large range of hosts and are widely used in biocontrol trials. Metarhizium anisopliae and Beauveria bassiana are the most widely used fungi in bioassays (pg. 197, column 1, lines 25-31). Beauveria bassiana has a high entomopathogenic activity against Psoroptes spp (pg. 196, Abstract [nexus to van de Lustgraaf] [fungal acaricidal infectious agent to treat a mite infestation]).
Regarding claims 11 and 12, for each bioassay, mites were placed in handling chambers, which consisted of Petri dishes filled with agarose. The dishes were sealed with parafilm to maintain 100% relative humidity (pg. 197, column 2, para. 2.3). Female mites were immersed in a fungal (B. bassiana) conidia suspension and transferred to said handling chambers (pg. 198, column 2, para. 2.7). Females of the P. ovis mite were found to be very susceptible to graded concentrations of B. bassiana conidia and this susceptibility was dose dependent. 100% of the mites were covered with the fungus when exposed to 107, 108 and 109 conidia per ml. The entomopathogenic activity of B. bassiana was confirmed by the presence of fungal hyphae in the body of the mites (Fig. 2) (pg. 199, column 1, para. 3.1 and Fig. 2).

Li et al. provides motivation for substituting the fungal Aspergillus penicilloides strain, shown by van de Lustgraaf, with the fungal Beauveria bassiana strain, shown by Lekimme et al. (2006), in order to treat a house dust mite infestation, by way of addressing the limitations of claim 1.
Li et al. teaches that the fungal strain Beauveria bassiana has been used to treat a number of different genera of mites; i.e., besides the Psoroptes ovis, shown by Lekimme et al. (2006). Li et al. teaches that Beauveria bassiana has been sold as a commercially available mycoinsecticide and mycoacaricide since 2008 (pg. 124, para. 3 and pg. 125, Table 1). B. bassiana has been used to control the mite Tetranychus urticae (pg. 129, para. 2); and the rubber-tree mite Calacarus hevea (pg. 130, para. 1).

Meikle et al. and Stimac et al. also provide motivation for treating or preventing a house dust mite infestation by applying the fungal acaricidal infectious agent Beauveria bassiana at a site of a house dust mite infestation or at a site proximal thereto, or at a site at risk of such infestation, by way of addressing the limitations of claims 11 and 12.

As stated above, Meikle et al. teaches that the fungal acaricidal infectious agent Beauveria bassiana can be used to treat a mite infection (i.e., Varroa destructor) via the replication and amplification of the agent in or on the mite. Meikle et al. provides a description of this type of mode of action (i.e., production of hypha by said fungal agent) as a general mode of action exhibited by all so-called entomopathogenic fungi, such as the Aspergillus penicilloides and Eurotium repens, shown by van de Lustgraaf. 

As state above, Stimac et al. teaches that the fungal acaricidal infectious agent Beauveria bassiana can be used to also treat infections caused by non-mite insects (i.e., cockroaches and ants) via the replication and amplification of the agent in or on the insect. Stimac et al. provides a description of this type of mode of action (i.e., production of hypha by said fungal agent) as a general mode of action exhibited by all so-called entomopathogenic fungi, such as the Aspergillus penicilloides and Eurotium repens, shown by van de Lustgraaf. 

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of treating Aspergillus penicilloides and Eurotium repens, shown by van de Lustgraaf, with the fungal Beauveria bassiana strain, shown by Lekimme et al. (2006), with a reasonable expectation of success, because Lekimme et al. (2006) shows that the fungal B. bassiana strain is able to control the growth of a parasitic mite population (i.e., P. ovis) in the same manner that the A. penicilloides strain, shown by van de Lustgraaf, was able to control the house dust mite species D. pteronyssinus; i.e., via infectious transmission of the fungal strains among the respective mite populations via replication and amplification of said fungal strains (MPEP 2143 (I)(A,G)). Therefore, it would have been obvious, in spite of the genus difference between the P. ovis and D. pteronyssinus mites, to try to control the HDM infestation with a different infectious transmissible fungal strain that was also effective against a type of mite. 
In addition, the experimental procedures, shown by both van de Lustgraaf and Lekimme et al. (2006) were essentially the same; i.e., mites and fungus were combined in a biochamber containing a growth substrate for the mites being investigated, despite the fact that the natural environments of the target mite populations are vastly different (i.e., P. ovis infects and resides on animals; D. pteronyssinus is typically found in (household or office) fabric). Therefore, it would again be obvious to try to control the HDM infestation with the fungal B. bassiana strain, because its infectious transmissibility is the same as that of the fungal A. penicilloides strain, as demonstrated in bioassays (MPEP 2143 (I)(A,G) and (MPEP 2144 (I)).
Beauveria bassiana is widely used to treat other types of mite infestations, i.e., not just P. ovis. In addition, both Meikle et al. and Stimac et al. also show that B. bassiana can be applied to treat, respectively, a mite and several types of insect infestations via hyphal growth and subsequent mite and/or insect infection, which is shown by Lekimme et al. (2006) and van de Lustgraaf. Therefore, one of ordinary skill in the art would consider the use of the fungus Beauveria bassiana in the treatment of any type of mite, including the house dust mite, with the reasonable expectation that it would be an effective acaricidal infectious agent.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant’s arguments, pp. 6-13, filed 03 August 2021, with respect to the prior art references cited in the 35 U.S.C. §103 rejections, have been fully considered but are either not persuasive or are moot because the arguments do not apply to the references as they are applied in the context of the current rejection, or as new grounds necessitated by Applicant’s amendment, in which claim 1 was amended.

Applicant remarks (pp. 6-7) that the primary reference, van de Lustgraaf, does not teach or suggest treating or preventing a house dust mite infestation with a fungal acaricidal infectious agent that is capable of transmissible infection by replication and amplification of the agent in or on an HDM. The secondary references fail to cure this  The WHO document is of record in this application as Annex A2 submitted with Applicant's Amendment After Non-Final Rejection filed April 16, 2020.
However, in response to Applicant, the WHO document indicated by Applicant, which was published in 2008, focusses on the relationship between urban pests and the public health issues related thereto, particularly allergic asthma (see pg. 7, Chapter 1, Allergic asthma). The chapter regarding house dust mites (HDM) (Chapter 3, pp. 85-129) states that biological control of HDMs may take the form of applying mite or other “insect” populations that are predators of HDMs, but then discounts the use of the predatory Cheyletus mite spp. because of their potential to bite people (pg. 112, Section 3.3.8.1 thru column 2, cont. Section 3.3.8.1). It would be expected that the WHO document might not suggest the use of fungi to control mites, because literature published prior to the WHO document shows that the presence of fungi could cause severe asthma (see Denning et al. ((2006) Eur. Respir. J. 27: 615-626).
Further in response to Applicant, although Applicant’s claimed subject matter does not recite asthma or any treatment thereof, Applicant’s specification discusses asthma throughout and recites that a further aspect of the described invention provides use of an acaricidal infectious agent for preventing or treating a condition (e.g., including but not limited to asthma) caused or exacerbated by a house dust mite-derived allergen (originally-filed specification, pg. 4, line 36 thru pg. 5, lines 1-3). Denning et al. describes the epidemiological evidence that associates severity of asthma with fungi and 
Applicant remarks (pg. 7) that the primary reference (van de Lustgraaf) does not, in fact, teach or suggest any method that reduces HDM numbers, less so any demonstration of acaricidal effect by a fungal agent; nor any control of an HDM infestation, less so any such control in a domestic environment. Furthermore, van de Lustgraaf fails to teach or suggest treating or preventing a house dust mite infestation with a fungal acaricidal infectious agent that is capable of transmissible infection by replication and amplification of the agent in or on an HDM.
However, in response to Applicant, van de Lustgraaf does show that several fungal species, most notably, Eurotium repens (E. repens) had a negative effect on the growth of HDMs (pg. 357, Table 4), and also describes other research in which the fungus Aspergillus penicilloides (A. penicilloides) killed HDMs (i.e., Dermatophagoides pteronyssinus) completely (pg. 353, para. 1 and Table 1). It is also clear from the teaching of van de Lustgraaf that, in the case of E. repens application, heavy inoculation of this fungus inhibited mite development (pg. 358, para. 4). That is, there is a recognition in van de Lustgraaf that the fungi elicit their inhibiting effect by replication and amplification of the fungal agent (i.e., by abundant growth of the fungus as hyphal spread).
Applicant remarks (pp. 7-8) against the reference of Hart, BJ.
However, Hart is not cited in this Office Action.

However, in response to Applicant, van de Lustgraaf, while describing the function of fungi to act as a source of nutrition with regard to HDM growth, also acknowledges that, under certain circumstances, fungi can also inhibit the growth of HDM populations (see 103 rejection and discussion above). Therefore, one of ordinary skill in the art, in conjunction with other prior art references, such as those of Meikle et al. and Stimac et al., would consider that fungi could be used to treat or prevent a house dust mite infestation.
Applicant remarks (pg. 13), with regard to dependent claims 11 and 12, that the deficiencies of the teachings of the van de Lustgraaf and Flowers references with regard to the Section 103 rejection of Claim 1 are not cured by the teachings of Lekimme and/or Li.
However, in response to Applicant, Lekimme et al. and Li et al. (in addition to newly-cited Meikle et al. and Stimac et al.) were cited to show that the fungal acaricidal infectious agent could be Beauveria bassiana. Although B. bassiana is not used in these references to treat a house dust mite infestation (e.g., by D. pteronyssinus), it is clear from all of the cited references that the mode of action of the fungi in all treatment regimens is the replication and amplification of the fungi in the form of hyphal growth and spread. Therefore, it would be obvious to one of ordinary skill in the art to (try to) treat a(n) HDM infestation with a fungal acaricidal infectious agent. 

Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/LYNN Y FAN/Primary Examiner, Art Unit 1651